Order entered October 18, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-00770-CV

                       DOW JONES & COMPANY, INC., Appellant

                                             V.

     HIGHLAND CAPITAL MANAGEMENT, L.P., AND PATRICK DAUGHERTY,
                            Appellees

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-12-04005

                                         ORDER
        Before the Court is appellee Highland Capital Management, L.P.’s October 16, 2018

Unopposed Motion for Leave to File Response to Notice of Supplemental Authority. We GRANT

the Motion and ORDER that the response we received on October 16, 2018 is filed as of the date

of this order.


                                                    /s/   DAVID J. SCHENCK
                                                          JUSTICE